Exhibit 10.7
 
CONSULTING AGREEMENT EXTENSION
 
The Consulting Agreement (the “Agreement”) made and entered into on 28th day of
April 2014, by and between G2 International, Inc, a Texas corporation (“G2”) and
Tiger Trade Technologies, Inc. a Texas corporation (the “Client”).
 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
WHEREIN said agreement expires on the 28th day of April, 2015, and the parties
desire to extend and continue said Agreement; it is provided that said Agreement
shall be extended for an additional term of twelve months, commencing upon the
expiration of the original term and expiring on the 28th day of April 2016.
 
IN WITNESS WHERE OF, the parties have executed this Agreement to be effective as
of the day and year first above written notwithstanding the actual date of
signatures.
 
 
 

G2 International, Inc.  Tiger Trade Technologies, Inc.      By: /s/ Gust Kepler
By: /s/ Gust Kepler Gust Kepler, President  Gust Kepler, President  

 